DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to a device configured to position a sensor on a human head of claims 7-12 in the reply filed on 12/29/21 is acknowledged.
Claim(s) 1-6 and 13-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a temperature sensor support movably supported by the face support ring” in claim 7, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 7, the claim language “a face support ring configured to be positioned on the human head” and “a temperature sensor support movably supported by the face support ring” appears to be new matter.  Specifically, the “face support ring” corresponds to reference numeral “422” in Applicant’s specification (see para [00110 as originally filed) and the “temperature sensor support” corresponds to reference numeral “364” in Applicant’s specification (see para [00100] as originally filed).  Element 364 is in Figs. 23-24 and element 422 is in Fig. 26.  Para [0027]-[0028] of Applicant’s specification discloses that Figs. 23-24 are an eleventh embodiment and para [0030] disclose that Fig. 26 is a thirteenth embodiment.  Therefore, there is not a single embodiment in Applicant’s specification that discloses the ordered combination of features in claim 7.
For claim 7, the claim language “a temperature sensor support movably supported by the face support ring” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found in the specification.  As a result, written description of the claim language is missing since the corresponding structure could not be found.
For claim 11, the claim language “a display receiving signals from a transmitter positioned on the face support ring” appears to be new matter.  The examiner was unable to find a display” that is positioned on the “face support ring.”  Face support ring 422 in Fig. 26 doesn’t appear to have any 
For claim 12, the claim language “wherein the temperature sensor is sized and dimensioned to interface with an Abreu brain thermal tunnel (ABTT) terminus” appears to be new matter.  The examiner could not find this exact language in the written description, and although the exact terms do not need to be used, the examiner could not find any corollaries either.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where support may be found, or have the feature(s) canceled from the claim(s).
Dependent claim(s) 8-12 fail to cure the deficiencies of independent claim 7, thus claim(s) 7-12 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, the claim language “a temperature sensor support movably supported by the face support ring” is ambiguous.  This claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found in the specification.  As a result, the metes and bounds of the claim 
Dependent claim(s) 8-12 fail to cure the ambiguity of independent claim 7, thus claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0059212 to Abreu (hereinafter “Abreu’212”) in view of U.S. Patent Application Publication No. 2015/0105687 to Abreu (hereinafter “Abreu’687”).
For claim 7, Abreu’212 discloses a device configured to position a sensor on a human head (Abstract), the device comprising:
a face support ring (216) (Fig. 22B) (para [0281]) configured to (Examiner’s Note: functional language, i.e., capable of) be positioned on the human head (as can be seen in Fig. 22B);
a temperature sensor support (232) (Fig. 22B) (para [0281]) movably supported (Examiner’s Note: functional language, i.e., capable of) by the face support ring (“flexible and adjustable,” para [0281]) (also see Fig. 22B); and
a temperature sensor (202) (Fig. 22B) (para [0281]) in a location for measuring temperature on the human face (as can be seen in Fig. 22B).
Abreu’212 does not expressly disclose that the temperature sensor is positioned on the face support ring.

It would have been obvious to a skilled artisan to modify Abreu’212 such that the temperature sensor is positioned on the face support ring, in view of the teachings of Abreu’687, because it would just be the simple substitution of the position of the temperature sensor that would lead to the predictable result of being able to measure temperature at the skin surface of the user’s face.
For claim 9, Abreu’212 further discloses a transmitter (234) to transmit temperature signals to a separate electronic device (238) (as can be seen in Fig. 22C).
For claim 10, Abreu’212 further discloses wherein the separate electronic device is one of a cell phone, a computer, a tablet, and a watch (para [0282]).
For claim 11, Abreu’212 further discloses a display (298) receiving signals from a transmitter positioned on the face support ring (as can be seen in Fig. 26A)).
For claim 12, Abreu’212 further discloses wherein the temperature sensor is sized and dimensioned to interface with an Abreu brain thermal tunnel (ABTT) terminus (Examiner’s Note: functional language, i.e., capable of) (Examiner’s Note: this limitation construed in view of Figs. 1-2, which shows where the ABTT is) (as can be seen in Fig. 22B).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abreu’212 in view of Abreu’687, and further in view of U.S. Patent Application Publication No. 2013/0211772 to Ross et al. (hereinafter “Ross”).
For claim 8, Abreu’212 and Abreu’687 do not expressly disclose wherein the temperature sensor support is slidably positioned on the face support ring.
However, Ross teaches wherein a temperature sensor support (110) (Fig. 7) is slidably positioned on a support (as can be seen in Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.